IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 66 WM 2020
                                                :
                     Respondent                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 JOSEPH BORIS ZINNER,                           :
                                                :
                     Petitioner                 :




                                        ORDER



PER CURIAM

      AND NOW, this 29th day of July, 2020, the Application to Exceed the Maximum

Length Outlined in Pa.R.A.P. 1115(f) is DENIED.       Counsel is DIRECTED to file a

compliant Petition for Allowance of Appeal within 30 days.